Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 7, 2017                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

  154159                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  TAMMY McNEILL-MARKS,                                                                                       Joan L. Larsen
          Plaintiff-Appellee,                                                                             Kurtis T. Wilder,
                                                                                                                      Justices
  v                                                                 SC: 154159
                                                                    COA: 326606
                                                                    Gratiot CC: 14-011876-NZ
  MIDMICHIGAN MEDICAL CENTER-
  GRATIOT,
           Defendant-Appellant.

  _________________________________________/

          On April 12, 2017, the Court heard oral argument on the application for leave to
  appeal the June 16, 2016 judgment of the Court of Appeals. On order of the Court, the
  application is again considered. We DIRECT the parties to file additional supplemental
  briefs within 42 days of the date of this order addressing whether the communication
  from the plaintiff to her attorney regarding Marcia Fields’ presence at MidMichigan
  Medical Center-Gratiot amounted to a “report,” as that word is used in Section 2 of the
  Whistleblowers Protection Act (WPA), MCL 15.362. In answering this question, the
  parties shall, at a minimum, address whether: (1) the plaintiff’s communication must be
  to an individual with the authority to address the alleged violation of law; (2) the WPA
  requires that a plaintiff employee specifically intend to make a charge of a violation or
  suspected violation of law against another; and (3) privileged communications between a
  client and his or her attorney can constitute a report under the WPA.

        The application for leave to appeal remains pending.

        WILDER, J., did not participate because he was on the Court of Appeals panel.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 7, 2017
           t0703
                                                                               Clerk